DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 4 are objected to because of the following informalities:    
Claim 3 recites a somewhat awkwardly translated phrase as follows: “the counting unit counts the number of occupants as each occupant without combining the face recognized by the facial recognizing unit and the upper half body recognized by the upper half body recognizing unit.”  The concept being expressed is understood as “counting the number of occupants on an individual basis and without combining …” such that the claim is considered definite but informal due to a lack of clarity and conciseness.
Claim 4 recites a similar awkward expression as follows:  “when the distance between any one of the first and second coordinates and the other of the first and second coordinates is shorter than the predetermined threshold value, and there are a plurality of the other coordinates, the counting unit counts the number of occupants as one occupant by combining the first and second coordinates with the distance between them being short, and counts the number of occupants for the remaining coordinates as each occupant.”   The concept being expressed is understood as “counting the number of occupants for remaining coordinates not being combined on an individual basis” such that the claim is considered definite but informal due to a lack of clarity and conciseness.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“imaging unit” in claim 1 with corresponding structure in [0029]-[0030];
“facial recognizing unit” in claims 1, 2, 3,  and 9-16 with corresponding structure including processor 82 per [0042];
“upper half body recognizing unit” in claims 1, 2, 3,  and 9-16 with corresponding structure including processor 82 per [0042];
“counting unit” in claims 1, 2 and 4-16 with corresponding structure including processor 82 per [0042].
Each of the above limitations employs the nonce term “unit” while functionally defining the terms thereof without reciting structure.  Moreover, the instant specification as filed provides algorithm support for the various functions recited by these “units”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0051677 A1); Lee ‘305 (US 2014/0161305 A1); and Nakamura (JP 2015-200933 A while noting that the citations to Nakamura are with respect to the English translation thereof).
Claim 1
	In regards to claim 1, Lee discloses 
an imaging unit that captures 
a facial recognizing unit that recognizes a face of the occupant 
an upper half body recognizing unit that recognizes an upper half body of the occupant 
a counting unit that counts the number of occupants by combining a recognition result of the face using the facial recognizing unit and a recognition result of the upper half body using the upper half body recognizing unit {see people counter 206, Fig. 3, and [0027], [0029] in which the body image data comparator 308 supplements or otherwise uses the face detector 300 output to combine recognition results of the face and upper half body (torso, shoulder).  See also the redundancy checker 314, Fig. 3, [0032]-[0033] that combines the face and upper half body recognitions to determine a people count in the environment 100}.
Although Lee discloses an occupant count monitoring system that combines face and upper half body recognition to count occupants, Lee is not relied upon to disclose 
Lee ‘305 is a highly analogous reference in the same field of people counting using face and body recognitions.  See Fig. 3 including body recognizer 308, face recognizer 312 and body counter 316 as well as citations below.
Lee ‘305 also teaches:
an imaging unit that captures a depth image including a distance to an occupant 
a facial recognizing unit that recognizes a face of the occupant from the depth image captured by the imaging unit {Fig. 3, face recognizer 312 which is also discussed in [0052] as recognizing/identifying the person from 3D data points that include depth};
an upper half body recognizing unit that recognizes an upper half body of the occupant from the depth image captured by the imaging unit {see body recognizer 308, Fig. 3, and [0047], [0053]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lee’s occupant count monitoring system that combines face and upper half body recognition to count occupants to utilize 3D data instead of 2D data and recognizing the face and upper half body from the depth image thus providing an imaging unit that captures a depth image including a distance to an occupant;

Nakamura is analogous because it is from the same field of counting occupants (persons) within an environment.  See Figs. 1, 2 including a camera 25e mounted to an inside surface of the vehicle and a controller (CPU 11) that performs facial recognition to count the number of occupants in a vehicle.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Lee and Lee ’305 in which an occupant count monitoring system combines face and upper half body recognition to count occupants based on depth images to apply such occupant counting to vehicles to provide a vehicle occupant count monitoring system for monitoring the count of occupants in a cabin of a vehicle as taught by Nakamura because doing so permits Lee ‘305’s & Lee’s occupant counter to be applied to a vehicle environment to determine if the number of occupants exceeds the boarding capacity per abstract,  [0005], [0032], 
Claim 2
In regards to claim 2, Lee is not relied upon to disclose but Lee ‘305 teaches wherein
the counting unit counts the number of occupants by combining three-dimensional first coordinates of the face recognized by the facial recognizing unit 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lee people counter such that the counting unit counts the number of occupants by combining three-dimensional first coordinates of the face recognized by the facial recognizing unit and three-dimensional second coordinates of a head portion of the upper half body recognized by the upper half body recognizing unit as taught by Lee ‘305 because Lee ‘305 switches between 2D and 3D sensing/recognition such that 3D/depth detection and recognition is performed when in the optimal depth range (called first detection area 122) and using 2D detection and recognition is performed when outside this optimal depth range (second detection area 124) in [0042], Fig. 5, particularly step 506, [0068]  thus motivating the combination and utilization of 3D/depth data for face and upper body recognition as well as person counting.
Nakamura teaches applying occupant counting generally and counting persons based on facial recognition as established above in relation to claim 1.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lee ‘305’s & Lee’s occupant counter to be applied in a vehicle environment as taught by Nakamura such that Lee’s the first and second coordinates would be “in the cabin” of the vehicle as claimed because doing so permits Lee ‘305’s & Lee’s occupant counter to be applied to a vehicle environment to determine if the number of occupants exceeds the boarding capacity per abstract,  [0005], [0032], [0041]-[0042] thereby increasing safety by preventing the vehicle from becoming overloaded due to weight or occupant restraint systems (seat belts).

Claim 3
In regards to claim 3, Lee is not relied upon to disclose but Lee ‘305 teaches wherein
when a distance between the first and second coordinates is shorter than a predetermined threshold value, the counting unit counts the number of occupants as one occupant by combining the face recognized by the facial recognizing unit and the upper half body recognized by the upper half body recognizing unit, and
when the distance between the first and second coordinates is equal to or longer than the predetermined threshold value, the counting unit counts the number of occupants as each occupant without combining the face recognized by the facial 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Lee’s occupant counter such that when a distance between the first and second coordinates is shorter than a predetermined threshold value, the counting unit counts the number of occupants as one occupant by combining the face recognized by the facial recognizing unit and the upper half body recognized by the upper half body recognizing unit, and when the distance between the first and second coordinates is equal to or longer than the predetermined threshold value, the counting unit counts the number of occupants as each occupant without combining the face recognized by the facial recognizing unit and the upper half body recognized by the upper half body recognizing unit as taught by Lee ‘305 because doing so prevents redundant occupant counts as motivated by Lee ‘305 in [0032]-[0033], [0040].

Claim 4
In regards to claim 4, Lee is not relied upon to disclose but Lee ‘305 teaches wherein
when the distance between any one of the first and second coordinates and the other of the first and second coordinates is shorter than the predetermined threshold value, and there are a plurality of the other coordinates, the counting unit counts the number of occupants as one occupant by combining the first and second coordinates with the distance between them being short, and counts the number of occupants for the remaining coordinates as each occupant {redundancy checker 314, Fig. 3, [0032]-[0033], [0040] that combines the body region declarations (recognized positions) of each of the recognized body regions and face region when their positions (coordinates) are within a threshold distance of one another wherein the body regions include face and upper half body (e.g. torso)  and counts the number of occupants for the remaining coordinates (not redundant) as each occupant}.
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination and specifically Lee’s occupant counter such that when the distance between any one of the first and second coordinates and the other of the first and second coordinates is shorter than the predetermined threshold value, and there are a plurality of the other coordinates, the counting unit counts the number of occupants as one occupant by combining the first and second coordinates with the distance between them being short, and counts the number of occupants for 

Claim 5
In regards to claim 5, Lee is not relied upon to disclose but Nakamura teaches:
an operation controller configured to perform warning when the number of occupants counted by the counting unit exceeds a predetermined seating capacity of the vehicle {see Nakamura, Abstract/Solution [0005], Step S8, [0032] in which the CPU 11 (operation controller) determines if the seating capacity has been exceeded by the occupant count, wherein the inability to start the vehicle when the occupancy limited is exceeded is considered a “warning”. See also [0042] discussing voice output unit 14 that warns passengers that ride capacity is exceeded and vehicle driving has been disabled}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include an operation controller configured to perform warning when the number of occupants counted by the counting unit exceeds a predetermined seating capacity of the vehicle because doing so increases passenger safety by preventing the vehicle from becoming overloaded due to weight or occupant restraint systems (e.g. lack of seat belts from too many passengers).
Claims 6-8


Claim 9
In regards to claim 9, Lee is not relied upon to disclose but Nakamura teaches 
a casing provided on a cabin side surface of a ceiling of the vehicle and mounted with at least one of the imaging unit, the facial recognizing unit, the upper half body recognizing unit, and the counting unit {a casing provided on a cabin side surface of a ceiling of the vehicle and mounted with at least one of the imaging unit, the facial recognizing unit, the upper half body recognizing unit, and the counting unit {see Fig. 2 and [0021] illustrating camera 25e mounted to a cabin side (inside) surface of a vehicle ceiling while official notice is taken that cameras include a casing to protect sensitive optical and electronic components of the camera from the environment}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Lee’s occupant counting system such that Lee’s imaging unit a casing provided on a cabin side surface of a ceiling of the vehicle and mounted with at least one of the imaging unit, the facial recognizing unit, the upper half body recognizing unit, and the counting unit as taught by Nakamura because doing so permits Lee’s occupant counter to be applied to a vehicle environment to determine if the number of occupants exceeds the boarding capacity per abstract,  [0005], [0032], [0041]-[0042] thereby increasing safety by preventing the vehicle from becoming overloaded due to weight or occupant restraint systems (seat belts).
Claims 10-16
The rejection of claim 9 above applies mutatis mutandis to the corresponding limitations of claims 10-16 which only differ in their dependencies from claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saruta US 20170039417 A1 discloses upper body detection using histograms of oriented gradients (HOG) combined with face recognition. See [0034]-[0037] and Figs. 8A-D.
Leung US 20170344832 A1 discloses human detection that apply various body part detectors for head, torso, legs and joint likelihood model to combine detections.  See [0070]-[0073. 
Michel US 20160086350 A1discloses various size and body part relationships to detect human presence.  See [0033] and Fig. 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL ROBERT CAMMARATA/Examiner, Art Unit 2486